COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Damien Douglas Harris v. The State of Texas

Appellate case number:    01-20-00140-CR

Trial court case number: CR-17-0781-D

Trial court:              428th District Court of Hays County

        Appellant Damien Douglas Harris has filed a Motion for Appeal Bond after Reversal.
However, the State’s Motion for Rehearing En Banc remains pending and the reversal of the
appellant’s conviction therefore is not final. Because the reversal of his conviction is not final,
the appellant is not yet entitled to bond under TEX. CODE CRIM. PROC. art. 44.04(h). See Tissier
v. Kegans, 789 S.W.2d 680, 681 (Tex. App.—Houston [1st Dist.] 1990, orig. proceeding); see
also Taylor v. State, 564 S.W.3d 501, 503 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d)
(per curiam). Thus, the appellant’s Motion for Appeal Bond after Reversal is DENIED.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Farris.


Date: June 30, 2022